 


109 HR 459 IH: Marine One Made in America Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 459 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Ms. DeLauro (for herself, Mr. Shays, Mr. Larson of Connecticut, Mr. Foley, Mr. Sanders, Mr. Jackson of Illinois, Mr. Butterfield, Ms. Slaughter, Mr. Ryan of Ohio, Mr. Berry, Mr. Emanuel, Mr. Capuano, Ms. Woolsey, Mr. Strickland, Ms. Jackson-Lee of Texas, Mr. Brady of Pennsylvania, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of the Navy to procure helicopters under the VH–3D presidential helicopter fleet replacement program that are wholly manufactured in the United States. 
 
 
1.Short TitleThis Act may be cited as the Marine One Made in America Act. 
2.VH-3D presidential helicopter fleet replacement program procurement requirement 
(a)In generalThe Secretary of the Navy may not enter into a contract for the procurement of a helicopter under the VH-3D presidential helicopter fleet replacement program unless the contract requires the helicopter to be wholly manufactured in the United States from parts wholly manufactured in the United States. 
(b)Existing contractsIf a contract entered into after December 31, 2004, and before the date of the enactment of this section does not meet the requirements described in subsection (a), the Secretary of the Navy shall terminate such contract.  
 
